Citation Nr: 1415319	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-47 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 10, 2009 for a 100 percent disability rating (evaluation) for specific situational type phobia (hereinafter "acquired psychiatric disorder").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1966 to March 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted a 100 percent disability rating for the service-connected acquired psychiatric disorder effective November 10, 2009 (the date of claim for increase).

In January 2014, the Veteran underwent a VA examination.  While the most recent supplemental statement of the case, dated December 2010, does not include review of this evidence, the issue on appeal focuses only on the effective date of the 100 percent disability rating for the service-connected acquired psychiatric disorder.  The issue of earlier effective date does not involve any question as to the current nature and severity of the disability, which has been rated effective from 2009 as 100 percent disabling, which includes for the recent period to which the 2014 evidence pertains.  As such, this evidence is of no probative value with regard to the current earlier effective date issue on appeal, and the Veteran is not prejudiced by the Board promulgating a decision without agency of original jurisdiction (AOJ) consideration of the January 2014 VA examination report in the first instance.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's claim for an increased disability rating for the service-connected acquired psychiatric disorder was received on November 10, 2009.

2.  It is not factually ascertainable that an increase in disability of the service-connected acquired psychiatric disorder occurred within the one year period prior to November 10, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to November 10, 2009 for the 100 percent disability rating for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(o)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's current appeal is for an earlier effective date for the assignment of the 100 percent disability rating for the service-connected acquired psychiatric disorder.  Earlier effective date claims are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  

With regard to the appeal for an earlier effective date, the Board finds that no VCAA notice is necessary because the earlier effective date claim depends exclusively on documents which are already contained in the Veteran's record, and the undisputed facts of the case, namely, date of receipt of claim for increase.  In this case, the earliest possible effective date has been granted, that is, the date of receipt of the increased rating claim on November 10, 2009.  No additional development could alter the evidentiary or procedural posture of this case.  The United States Court of Appeals for Veterans Claims (Court) has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by the failure to provide him with VCAA notice of the laws and regulations governing effective dates if, based on the undisputed facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).  

That notwithstanding, in a December 2009 letter, VA informed the Veteran of the evidence necessary to substantiate the claim for an increased rating, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The December 2009 notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. 473.

VA satisfied any duty to assist the Veteran in the development of the appeal.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).


The Veteran was offered the option of testifying at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Earlier Effective Date for the 100 Percent Disability Rating 

The Veteran contends the effective date for the 100 percent disability rating assigned for the service-connected acquired psychiatric disorder should be September 29, 2005 (the effective date for the grant of service connection) or August 10, 2006 (the date of a VA examination perciptiating the award of service connection).  In a December 2010 notice of disagreement and a February 2011 written statement by his representative, the Veteran contended that, because he was diagnosed with a panic disorder and agoraphobia at an August 2006 VA examination, the 100 percent disability rating should be effective at least back to the date of that VA examination (August 10, 2006).  In a February 2014 informal hearing presentation, through his representative, the Veteran contended that the 100 percent disability rating should be awarded back to September 2005 as that was when he was diagnosed with the service-connected acquired psychiatric disorder. 

The Veteran filed an original claim for service connection for an acquired psychiatric disorder (claimed as claustrophobia) in September 2005.  In a prior September 2006 rating decision, the RO, in pertinent part, granted service connection for an acquired psychiatric disorder and assigned a 10 percent disability rating effective September 29, 2005 (the date of receipt of the claim).  The Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R.        § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision became final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§  3.104 (2013).  

As the prior rating decision became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2013).

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 
38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. 
§ 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim." 

The Board has considered whether it is factually ascertainable that the Veteran's disability (an acquired psychiatric disorder) had increased within one year of receipt of his claim, but finds that it does not.  See Gaston, 605 F.3d 979.  

The Veteran filed an increased rating claim for the service-connected acquired psychiatric disorder in November 2009 that was received by VA on November 10, 2009.  In an April 2010 rating decision, the RO granted a 100 percent disability rating for the service-connected acquired psychiatric disorder effective      November 10, 2009 (the date the claim was received).  For the reasons discussed above, the Board will look at the rating period beginning November 10, 2008 (one year prior to date of receipt of Veteran's increased rating claim) to November 10, 2009 (the date of claim) to determine whether entitled to a higher disability rating arose during that one year period.  See id. at 982 (explaining the legislative intent to provide veterans with a one-year grace period following worsening of disability for filing their increased rating claims). 

Upon review of all the evidence, both lay and medical, the Board finds that the record does not demonstrate that it was not factually ascertainable that an increase in disability occurred between November 10, 2008 and November 10, 2009; therefore, the Board finds that November 10, 2009 is the earliest date in which it was factually ascertainable that an increase in disability had occurred.  There is no lay or medical evidence of record dated from November 10, 2008 to November 10, 2009.  At a January 2010 VA examination, the Veteran denied any mental health history since the most recent VA examination in August 2006.  On a March 2010 addendum opinion, the VA examiner noted that the Veteran's current symptoms are largely identical to those he presented with during the previous August 2006 VA examination.  The VA examiner noted that the Veteran has been unable to work since 2000 because of his acquired psychiatric disorder.

Based on the above, the Board finds that the weight of the evidence of record reveals that the earliest factually ascertainable date that the Veteran was entitled to a 100 percent disability rating (or any higher rating than the initial 10 percent disability rating assigned by the RO in the September 2006 rating decision) is November 10, 2009, the date that the Veteran filed the claim for an increased rating.  There is no evidence of record during the one year period prior to November 10, 2009.  Further, even accepting the January 2010 VA examiner's opinion that the Veteran's current symptoms are largely identical to his symptoms in August 2006, this would put the factually ascertainable date prior to November 10, 2008 (before the one year period prior to the date of receipt of claim for increase) causing the effective date to be no earlier than the date of the claim.  See Gaston at 984. 

In reaching the above decision, the Board has considered the Veteran's contentions that the effective date for the 100 percent disability rating for the service-connected acquired psychiatric disorder should be much earlier, i.e., September 29, 2005 (the effective date of the grant of service connection and assignment of the initial 10 percent disability rating).  The Board does not dispute that the Veteran has a longstanding psychiatric disability; however, as discussed in detail above, the earliest factually ascertainable date that the Veteran was entitled to the 100 percent disability rating was the November 10, 2009 date of claim.  The Veteran did not submit a claim for an increased psychiatric rating or receive any mental health treatment prior to November 10, 2009.  Further, even accepting the Veteran's assertions that his symptoms have remained constant that would make the factually ascertainable date of increase before the one year period under review and cause the effective date to be the date of claim.  On review, there is no legal basis for assigning the effective date of the 100 percent disability rating, or any higher disability rating, earlier than November 10, 2009, the date of receipt of the increased rating claim.  See Gaston, supra. 

For these reasons, the Board finds that the earliest date entitlement arose to a 100 percent disability rating (or any higher rating than the initial 10 percent disability rating assigned by the RO in the September 2006 rating decision) was the date of 

receipt of the increased rating claim, i.e., November 10, 2009.  Where, as here, the law, and not the evidence, is dispositive, the Board finds that there is no legal basis for assignment of an effective date earlier than November 10, 2009.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than November 10, 2009 for the grant of a 100 percent disability rating for service-connected situational type specific phobia, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


